Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/21 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/12/21 and  11/10/21 have been considered by the examiner.

Allowable Subject Matter
Claims 11-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art or record, Morimoto, does not disclose a model using both cortical thickness and surface area at about 6 and 12 months of age, and predicting diagnosis at a third age.  Morimoto discloses machine learning, but does not expressly disclose that the machine learning algorithm utilizes a weighted three-stage deep learning network, wherein a subsequent stage uses a progressively smaller number of measurements than a previous stage.
Grady et al (US 20130231552 A1), cited by applicant in 11/10/21 IDS,  discloses a system for using brain imaging data to produce a binary prediction of whether a 
Grady does not disclose that the neurological development or behavioral disorder being studied is Autism Spectrum Disorder.  Grady further does not expressly disclose that the brain images of the subject are about 6 months and 12 months, or that the algorithm predicts a diagnosis at an age beyond 12 months.  
Grady does not expressly disclose that the machine learning algorithm utilizes a weighted three-stage deep learning -2-Serial No. 16/235,379 network, wherein a subsequent stage uses a progressively smaller number of measurements than a previous stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626